DETAILED ACTION
Claims 1-13 are presented for examination.
	Acknowledgement is made of Applicant’s claim for benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/880,726, filed July 31, 2019. 

Priority
Acknowledgement is made of Applicant’s claim for benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/880,726, filed July 31, 2019. Applicant is reminded that a later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of the prior-filed U.S. Provisional Patent Application No. 62/880,726, filed July 31, 2019, fails to provide adequate support and/or enablement in the manner provided by 35 U.S.C. §112(a) or pre-AIA  35 U.S.C. §112, first paragraph for instant claims 1-7 presently under examination and the subject of the instant Office Action. Specifically, the prior-filed ‘726 application fails to provide adequate written support and/or enabling guidance for the administration of any “ruthenium (III) complex” for the treatment of any cancer patient to reduce tumor burden, as recited in Applicant’s broadest claims of the instant application (claims 1-2), or wherein the ruthenium (III) complex is a ruthenium (III) pyrazole complex (claims 4-6). Also, the ‘726 disclosure fails to provide adequate enabling guidance for the use of any ruthenium (III) complex for the specific treatment of cancer patients by reducing tumor burden, in which the complex is administered in a “dose [that] is therapeutically sufficient to treat” a non-small cell lung cancer cell (claim 3), or the use of each of the four claimed ruthenium (III) complexes for the 3(DMSO)(dmPyz)2 complex). As such, Applicant’s claims 1-7 are not entitled to the benefit of the earlier effective filing date of the ‘726 application. 
Accordingly, the effective filing date of instant claims 1-7 is July 30, 2020 (the filing date of the instant application), and the effective filing date of instant claims 8-13 is July 31, 2019 (the filing date of the ‘726 provisional application).
The Examiner will revisit the issue of priority as necessary each time the claims are amended. 

Objections to the Claims
	Claim 1 is objected to for improperly capitalizing the term “administering” at l.3 of the claim. Appropriate correction is required. 
	Claims 1, 5 and 7-8 are objected to for improperly capitalizing the term “ruthenium”. Appropriate correction is required. 
	Claim 4 is objected to for failing to define the acronym “DMSO” at its first occurrence in the claims. Appropriate correction is required.
	Claims 5 and 7 are objected to for improperly capitalizing the term “method” in the phrase “[t]he [m]ethod” at l.1 of each claim. Appropriate correction is required.
	Claim 7 is objected to for misspelling the term “selected” as “elected” at l.1 of the claim. Appropriate correction is required. 
Claim 7 is objected to for failing to define the abbreviations “pyz”, “bpy” or “dm pyz” at their first occurrence in the claims. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of non-small cell lung cancer (NSCLC) via administering to a NSCLC patient the ruthenium (III) pyrazole complex RuCl3(DMSO)(dmPyz)2, does not reasonably provide enablement for the treatment of any cancer (including NSCLC) via administering to such cancer patient the ruthenium (III) complex [RuCl3(DMSO-S)(DMSO-O)(pyz)] or [RuCl3(bpy)(dmPyz)]. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988) as to undue experimentation. The factors include: 
1) the nature of the invention; 
2) the breadth of the claims; 
3) the predictability or unpredictability in the art; 
4) the amount of direction or guidance presented; 
5) the presence or absence of working examples; 
6) the quantity of experimentation necessary; 
7) the state of the prior art; and, 
8) the relative skill of those skilled in the art.

The relevant factors are addressed below.
When evaluating enabling guidance under 35 U.S.C. §112(a) (pre-AIA  first paragraph), Applicant is reminded that the specification must be enabling as of the filing date. MPEP §2164.05(a). In the instant case, the effective filing date of claims 1-7 is July 30, 2020, the date the instant application was filed.
Applicant’s invention is directed to a method of treating a cancer patient by reducing tumor burden comprising administering at least one dose of a ruthenium (III) complex to the cancer patient, wherein the dose is “therapeutically sufficient to treat a cancer cell” (claim 1). Dependent claims specify that the dose is purified prior to administration (claim 2), particularly via column chromatography (claim 6); 3(DMSO-S)2(DMSO-O)] with pyrazole (claim 4), the ruthenium (III) complex is a ruthenium (III) pyrazole complex (claim 5), or the ruthenium (III) complex is [RuCl3(DMSO-S)(pyz)2], [RuCl3(DMSO-S)(DMSO-O(pyz)], [RuCl3(bpy)(dmPyz)], or [RuCl3(DMSO-S)(dmPyz)2] (claim 7). Dependent claim 3 further specifies that the cancer cell is a NSCLC subtype (claim 3). 
	David et al. (“Synthesis, Characterization, and Anticancer Activity of Ruthenium-Pyrazole Complexes”, Journal of Inorganic Biochemistry, 2012; 111:33-39) teaches the synthesis of four water-soluble ruthenium (III) complexes for use in an experimental study to determine their anticancer activity: (i) mer-[RuCl3(DMSO-S)(pyz)2] (complex 1), (ii) mer-[RuCl3(DMSO-S)(DMSO-O)(pyz)] (complex 2), (iii) mer-[RuCl3(bpy)(dmPyz)] (complex 3), and (iv) mer-[RuCl3(DMSO-S)(dmPyz)2] (complex 4), in which pyz is pyrazole, dmPyz is 3,5-dimethylpyrazole, and bpy is 2,2’-bipyridine (abstract; Section 2.6, col.2, para.3, p.34-col.2, para.2, p.35). David et al. teaches that the complex mer-[RuCl3(DMSO-S)(dmpyz)2],was synthesized to yield a reddish-orange solid on cooling at 4°C, which was then purified by column chromatography with ethyl acetate and hexane (40/60) as eluent (Section 2.6.4, col.2, para.2, p.35). David et al. teaches that the four complexes were formed via the displacement of either one or two DMSO ligands from the precursor compound mer-[RuCl3(DMSO-S)2(DMSO-O)] with pyrazole or 3,5-dimethylpyrazole ligands (Section 3.1, col.2, para.3, p.35). David et al. further studied the four synthesized ruthenium (III) complexes in a cell viability assay to determine their cytotoxicity toward human breast cancer MCF7 cells (Section 3.4, col.1, para.3, p.38). David et al. teaches that complexes 1 and 4 demonstrated significant cytotoxicity toward MCF7 breast cancer cells with IC50 values of 71 (+ 2.1) M and 32.2 (+ 1.3) M, respectively, whereas in contrast complexes 2 and 3 were not effective in inducing cell death in MCF7 cells (col.1, para.3, p.38; col.2, para.2, p.38).
A diligent search of the prior and contemporaneous art fails to reveal teachings demonstrating the anticancer activity of either ruthenium (III) complex [RuCl3(DMSO-S)(DMSO-O)(pyz)] or [RuCl3(bpy)(dmPyz)], let alone specifically anticancer activity in NSCLC. 
Applicant’s claims, however, circumscribe the administration of the ruthenium (III) complexes [RuCl3(DMSO-S)(DMSO-O)(pyz)] or [RuCl3(bpy)(dmPyz)] to any cancer patient, including any NSCLC 
The working examples provided in the as-filed specification do not remedy this lack of adequate enabling guidance. Applicant’s working examples present the synthesis of mer-[RuCl3(DMSO-S)(dmPyz)2] and analysis of bond lengths and bond angles therein (p.4, para.[0018]-[0020]), and presents further evidence demonstrating the effect of [RuCl3(DMSO-S)(dmPyz)2] to provide 97% inhibition of NSCLC cells at a dose of 10 M purified complex (p.5, para.[0022]). The as-filed specification fails to provide any disclosure relevant to establishing the anticancer activity of ruthenium (III) complex [RuCl3(DMSO-S)(DMSO-O)(pyz)] or [RuCl3(bpy)(dmPyz)] in any cancer type (including NSCLC) such that these complexes would have been effectively employed in the instantly claimed method with a reasonable expectation of success. As a result, the as-filed specification fails to clearly enable how to use the instantly claimed ruthenium (III) complexes [RuCl3(DMSO-S)(DMSO-O)(pyz)] or [RuCl3(bpy)(dmPyz)] to yield the treatment of any cancer type instantly claimed (including NSCLC) and, thus, fails to outweigh David’s evidence suggesting the absence of such activity.
While the lack of adequate working examples cannot be the sole factor in determining enablement, the unpredictable nature of the art and the absence of substantial evidence commensurate in scope with the breadth of the presently claimed subject matter provides additional weight to the present conclusion of insufficient enablement in consideration of the Wands factors as a whole.
The basis for the present rejection is not simply that experimentation would be required, since it is clear from the state of the pharmaceutical, medical and chemical arts that experimentation in this art is not uncommon, but that the level of experimentation required to practice these aspects of the invention in the absence of adequate enabling direction by Applicant would be undue. See In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976), which states, “The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.”

As the cited art and discussion of the above factors establish, the disclosure and supporting examples provided in the present specification, coupled with the state of the art at the time of the invention, fail to imbue the skilled artisan with a reasonable expectation or ability to use the invention as instantly claimed. To use the claimed invention, it is clear from the discussion above that the skilled artisan could not rely upon Applicant’s disclosure as required by 35 U.S.C. §112(a) (pre-AlA first paragraph) to practice the invention presently claimed.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites a period following the indented “a.”, as well as another period at the end of the claim, which is improper. MPEP §608.01(m) specifically states that “[p]eriods may not be used elsewhere in the claims except for abbreviations”. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Applicant’s use of a period to denote the indentation “a.” is improper, as it is not strictly an abbreviation. The use of multiple periods in the claim, thus, fails to clearly set forth whether the subject matter following the first recited period is part of the claim or not. Clarification is required. 
In claim 1, the recitation that the method comprises “the steps of” administering the recited ruthenium (III) complex renders the claim indefinite because only a single step is recited to define the 
In claim 1, the phrase “the cancer patient” in l.4 of the claim lacks sufficient antecedent basis because the preamble objective is directed to “cancer patients”, not a single cancer patient. As such, it is unclear if Applicant intends to practice the recited method in a single cancer patient, or plural cancer patients. Clarification is required. 
In claim 1, Applicant’s limitation “wherein said dose is therapeutically sufficient to treat a cancer cell” renders the claim indefinite because it is unclear in what manner the dose is “sufficient” to treat the cancer cell. For example, it is unclear if a specific objective standard is required to determine its “sufficiency” and, if so, what objective standard is employed for this determination. Also, it is unclear if the “treat[ment of] a cancer cell” is intended to constitute a reduction in tumor burden as recited in the preamble objective, or something else. Additionally, it is unclear if “a cancer cell” is any cancer cell, or specifically a cancer cell actually present in the cancer patient. Clarification is required.
In claim 4, Applicant recites “wherein the [r]uthenium (III) complex is formed by the displacement of two DMSO ligands from a precursor, mer-[RuCl3(DMSO-S)2(DMSO-O), with pyrazole”, which renders the claim indefinite because it is unclear in what manner such claim further limits the subject matter of parent claim 1. Applicant’s instant claim 1 defines any “ruthenium (III) complex”, but claim 4 defines the complex not by what it is, but rather by the way it was formed. Such limitation fails to clearly and precisely identify the specific ruthenium (III) complexes that are intended to be objectively circumscribed by the claim. For example, it is unclear if claim 4 defines only the ruthenium (III) complex [RuCl3(DMSO-S)(DMSO-O)(pyz)], or other complexes as well (and, if so, the identity of such other complexes is unclear). As such, the ordinarily skilled artisan would not have been reasonably apprised of the metes and bounds of the claimed subject matter. Clarification is required. 
In claim 7, the phrase “wherein the [r]uthenium (III) complex is [s]elected from the group comprising [RuCl3(DMSO-S)(pyz)2], [RuCl3(DMSO-S)(DMSO-O)(pyz)], [RuCl3(bpy)(dm pyz)], and [RuCl3(DMSO-S)(dm pyz)2]” renders the claim indefinite because it is unclear what other alternatives are consisting of A, B, and C”. MPEP §2173.05(h)(I) (“[i]f a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group “comprising” or “consisting essentially of” the recited alternatives), the claim should generally be rejected under 35 U.S.C. §112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim”). Clarification is required. 
In claim 11, there is insufficient antecedent basis for the phrase “the first dose” in l.2 of the claim, as the preceding text of the claim (or the claims from which it depends) fails to set forth any reference to “a first dose”. Also, it is unclear if “a second dose” refers to a dose of the ruthenium (III) complex, or something else. Clarification is required. 
In claim 12, Applicant recites “wherein at least five doses are administered”, but fails to identify the nature or identity of the dose, and what receives the administration as recited. Clarification is required. 
In claim 13, the limitation “wherein each dose is administered on different days” renders the claim indefinite because claim 10 (from which claim 13 depends) provides only for “at least one dose”, not necessarily multiple doses (as would be implied by the term “each dose”). Also, it is unclear whether “each dose” is of the recited ruthenium (III) complex, or something else. Clarification is required. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



3.	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller et al. (U.S. Patent No. 4,843,069; 1989).
	Keller et al. teaches ruthenium complex compounds of the formula I, which is 
    PNG
    media_image1.png
    39
    146
    media_image1.png
    Greyscale
, in which B is a mononuclear or polynuclear unsaturated basic heterocyclic radical containing one or more ring nitrogen atoms; X is chlorine or bromine (thus, clearly establishing the disclosed complex as a ruthenium (III) complex as instantly claimed); m is 1 or 2; n is 1 or 2, in which the sum of n and m being not greater than 3; p is 0 or 1, but not 1 if n is 1; q is 0 or 1, but not 1 if p is 1; and r is 0 or 1, wherein such ruthenium complex compounds exhibit advantageous antitumoral activity with favorable toxicity profiles, thereby rendering them suitable as chemotherapeutic agents for the treatment of cancer (col.1, l.30-49). Keller et al. further teaches a subset of ruthenium complex compounds of formula I that have the structure of formula I’’, which is 
    PNG
    media_image2.png
    41
    142
    media_image2.png
    Greyscale
, wherein B’’ may be pyridine, pyrazole, etc., and X’’ is chlorine, with m, n, p, q and r having the previous definitions (col.2, l.44-62). Keller et al. further exemplifies specific ruthenium complexes, including bispyrazolium pyrazolehydroxotetrachlororuthenate(III) (col.2, l.63-68). Keller et al. teaches that the ruthenium complexes are effective for the treatment of cancers, e.g., colorectal tumors, mammary tumors, and lung tumors, when administered to a cancer patient, and are effective to induce tumor regression and increase life expectancy (col.1, l.49-58). Keller et al. teaches that the compounds may be administered via a pharmaceutical formulation unit dose that contains about 0.1-500 mg, preferably 10-200 mg, and particularly 50-150 mg of the compound, further teaching that a daily dose of 0.1-5 mg/kg of body weight per oral administration is suitable for the treatment of human subjects, and may be given as 1-4 individual doses per day (col.5, l.30-47). Keller et al. studied the anticancer efficacy of the disclosed ruthenium complexes in a P388 and L1210 leukemia mouse model, and noted that the ruthenium complexes were effective to lengthen the median survival time of the treated animals as compared to untreated control animals, and further noted the anticancer effect of the ruthenium complex bisimidazolium 
	In claim 1, Applicant recites “[a] method of treating cancer patients by reducing tumor burden” via “[a]dministering at least one dose of a [r]uthenium (III) complex to the cancer patient, wherein said dose is therapeutically sufficient to treat a cancer cell”.
	In claim 5, Applicant recites “wherein the [r]uthenium (III) complex is a [r]uthenium (III) pyrazole complex”.
	The teachings of Keller et al. clearly provide for the administration of a ruthenium (III) complex to a cancer patient for the treatment of cancer, further exemplifying specific ruthenium (III) pyrazole complexes as specific embodiments of the invention. Keller et al. further clearly discloses the effect of such ruthenium (III) complexes for inducing tumor regression (an effect of “reducing tumor burden”, as recited in the preamble objective of claim 1), and provides experimental evidence demonstrating the effect of a ruthenium (III) complex in reducing tumor weights in a melanoma or colon cancer mouse model, thereby meeting Applicant’s limitations of instant claims 1 and 5. 
	Therefore, claims 1 and 5 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

4.	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pacor et al. (“Antitumor Action of mer-trichlorobis (dimethylsulphoxide) aminoruthenium (III) (BBR2382) in Mice Bearing Lewis Lung Carcinoma”, Metal Ions in Biology and Medicine, 1990, p.482-484), 
citing to Kellar et al. (“Preclinical Murine Models for Lung Cancer: Clinical Trial Applications”, BioMed Research International, 2015 May, Article ID 621324, p.1-17) as evidence.
	Pacor et al. teaches an experimental study of BD2F1 female mice carrying Lewis lung carcinoma tumor implants treated with 100 mg/kg/day of the ruthenium (III) complex BBR2382, which is mer-trichlorobis(dimethylsulphoxide)-aminoruthenium(III), to determine the effects on primary tumor growth and host survival time as compared to equitoxic doses of cisplatin and the ruthenium(II) complex imidazoliumbis(imidazole) tetrachlororuthenate (ImH (RuIm2Cl4)) (abstract; “Materials and Methods”, p.483; Table 1, p.483). Pacor et al. teaches that BBR2382 significantly reduced growth of the primary 2Cl4) (“Results and Discussion”, p.483). Pacor et al. further teaches that survival time of mice treated with BBR2382 was significantly prolonged by 33%, as compared to untreated controls, which was improved as compared to the effect of cisplatin or ImH (RuIm2Cl4) (“Results and Discussion”, p.483). 
	Kellar et al. provides the factual extrinsic evidence necessary to establish that the histology of the Lewis lung carcinoma tumors of Pacor’s mice is NSCLC (Table 1, p.4).
	In claim 1, Applicant recites “[a] method of treating cancer patients by reducing tumor burden” via “[a]dministering at least one dose of a [r]uthenium (III) complex to the cancer patient, wherein said dose is therapeutically sufficient to treat a cancer cell”.
	In claim 3, Applicant recites that the cancer cell is a NSCLC subtype. 
	The teachings of Pacor et al. clearly provide for the administration of a ruthenium (III) complex (BBR2382) to mice bearing Lewis lung carcinoma tumors (a form of NSCLC, as evidenced by the evidentiary teachings to Kellar et al.), noting the effect of such ruthenium (III) complex to significantly reduce growth of the primary tumor (an effect of “reducing tumor burden”, as recited in the preamble of claim 1) and significantly improve survival time of the treated mice as compared to control mice.	
MPEP §2131.01 states that “[n]ormally, only one reference should be used in making a rejection under 35 U.S.C. 102”, but that it is proper to apply a second reference when the extra reference is cited for the purpose of “show[ing] that a characteristic not disclosed in the reference is inherent.”
	Therefore, claims 1 and 3 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (“Synthesis, Characterization, and Anticancer Activity of Ruthenium-Pyrazole Complexes”, Journal of Inorganic Biochemistry, 2012; 111:33-39) in view of Holliday et al. (“Choosing the Right Cell Line for Breast Cancer Research”, Breast Cancer Research, 2011; 13:215).
	David et al. teaches the synthesis of four water-soluble ruthenium (III) complexes for use in an experimental study to determine their anticancer activity: (i) mer-[RuCl3(DMSO-S)(pyz)2] (complex 1), (ii) mer-[RuCl3(DMSO-S)(DMSO-O)(pyz)] (complex 2), (iii) mer-[RuCl3(bpy)(dmpyz)] (complex 3), and (iv) mer-[RuCl3(DMSO-S)(dmpyz)2] (complex 4), in which pyz is pyrazole, dmpyz is 3,5-dimethylpyrazole, and bpy is 2,2’-bipyridine (abstract; Section 2.6, col.2, para.3, p.34-col.2, para.2, p.35). David et al. teaches that the complex mer-[RuCl3(DMSO-S)(dmpyz)2],was synthesized to yield a reddish-orange solid on cooling at 4°C, which was then purified by column chromatography with ethyl acetate and hexane (40/60) as eluent (Section 2.6.4, col.2, para.2, p.35). David et al. teaches that the four complexes were formed via the displacement of either one or two DMSO ligands from the precursor compound mer-[RuCl3(DMSO-S)2(DMSO-O)] with pyrazole or 3,5-dimethylpyrazole ligands (Section 3.1, col.2, para.3, p.35). David et al. further studied the four synthesized ruthenium (III) complexes in a cell viability assay to determine their cytotoxicity toward human breast cancer MCF7 cells (Section 3.4, col.1, para.3, p.38). David et al. teaches that complexes 1 and 4 demonstrated significant cytotoxicity toward MCF7 breast cancer cells with IC50 values of 71 (+ 2.1) M and 32.2 (+ 1.3) M, respectively, whereas in contrast complexes 2 and 3 were not effective in inducing cell death in MCF7 cells (col.1, para.3, p.38; col.2, para.2, p.38).
	David et al. differs from the instant claims only insofar as it does not explicitly teach the administration of the ruthenium (III) complex 1 or 4 to a cancer patient (claims 1-2, 4-6).

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering the ruthenium (III) complex mer-[RuCl3(DMSO-S)(pyz)2] or mer-[RuCl3(DMSO-S)(dmpyz)2] of David et al. to a breast cancer patient for the purpose of treating the cancer because Holliday et al. teaches that MCF7 breast cancer cells – the same human breast cancer cells used in David’s experimental study – were a commonly used experimental model for human breast cancer. The skilled artisan would have been motivated to administer David’s ruthenium (III) complex mer-[RuCl3(DMSO-S)(pyz)2] or mer-[RuCl3(DMSO-S)(dmpyz)2] to such a patient to treat cancer because David et al. demonstrates the significant cytotoxic effect of such ruthenium (III) complexes in MCF7 human breast cancer cells, thereby demonstrating its anticancer activity in a well-known cellular model of human breast cancer. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer David’s ruthenium (III) complex mer-[RuCl3(DMSO-S)(pyz)2] or mer-[RuCl3(DMSO-S)(dmpyz)2] to a breast cancer patient to treat the cancer in light of the cytotoxic effects of such complexes in a well-known model of human breast cancer, as evidenced by the teachings of both David et al. and Holliday et al.
	Applicant defines the preamble objective of the claimed method as “[a] method of treating cancer patients by reducing tumor burden”. The induction of cellular death in human breast cancer cells as a result of the cytotoxic effects of David’s ruthenium (III) complex mer-[RuCl3(DMSO-S)(pyz)2] or mer-[RuCl3(DMSO-S)(dmpyz)2] necessarily constitutes an effect of “reducing tumor burden” as required by instant claim 1 (as induction of cancer cell death necessarily reduces cancer cell viability and, thus, tumor size and overall tumor burden).
	In claim 2, Applicant recites that the dose of the ruthenium (III) complex is purified prior to administration. 
	In claim 6, Applicant defines the purification as being performed via column chromatography. 
mer-[RuCl3(DMSO-S)(dmpyz)2], which was then purified via column chromatography to yield the final product for administration. 
	In claim 4, Applicant recites that the ruthenium (III) complex “is formed by the displacement of two DMSO ligands from a precursor, mer-[RuCl3(DMSO-S)2(DMSO-O), with pyrazole”.
	In claim 5, Applicant recites that the ruthenium (III) complex is a ruthenium (III) pyrazole complex.
	David et al. clearly teaches that synthesis of each of the four ruthenium (III) pyrazole complexes described therein was performed by displacing one or two DMSO ligands from the precursor compound mer-[RuCl3(DMSO-S)2(DMSO-O)] with pyrazole or 3,5-dimethylpyrazole ligands.
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Double Patenting – Statutory (35 USC §101)
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

6.	Claims 1-10 are provisionally rejected under 35 U.S.C. §101 as claiming the same invention as that of claims 1-10 of copending U.S. Patent Application No. 17/237,137. 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not yet been patented.

Conclusion
Rejection of claims 1-13 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for 
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 21, 2022